Exhibit32.2 Certification of Chief Financial Officer Pursuant to 18U.S.C. Section1350 and Rule13a-14(b) or Rule15d-14(b) My name is ScottC. Morrison and I am the Senior Vice President and Chief Financial Officer of Ball Corporation (the “Company”). I hereby certify pursuant to 18U.S.C. Section1350 as adopted by Section906 of the Sarbanes–Oxley Act of 2002 that to the best of my knowledge and belief: the quarterly report on Form10-Q for the quarter ended April3, 2011, filed with the U.S. Securities and Exchange Commission on May10, 2011 (“Report”), fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of the operations of Ball Corporation as of, and for, the periods presented in the Report. /s/ Scott C.Morrison ScottC. Morrison Senior Vice President and Chief Financial Officer Ball Corporation Date: May10, 2011 This certification, which accompanies the Form10-Q to which it relates, is not deemed filed with the Securities and Exchange Commission and is not to be incorporated by reference into any filing of the Company under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended (whether made before or after the date of the Form10-Q), irrespective of any general incorporation language contained in such filing. A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. Page 1 of 1
